Silver Triangle Building 25505 West Twelve Mile Road Southfield, MI 48034-8339 (248) 353-2700 creditacceptance.com NEWS RELEASE FOR IMMEDIATE RELEASE Date: February 2, 2011 Investor Relations: Douglas W. Busk Senior Vice President and Treasurer (248) 353-2700 Ext. 4432 IR@creditacceptance.com NASDAQ Symbol: CACC CREDIT ACCEPTANCE ANNOUNCES FOURTH QUARTER AND FULL YEAR 2010 EARNINGS Southfield, Michigan – February 2, 2011 – Credit Acceptance Corporation (NASDAQ: CACC) (referred to as the “Company”, “we”, “our”, or “us”) announced consolidated net income of $47.0 million, or $1.69 per diluted share, for the three months ended December 31, 2010 compared to consolidated net income of $40.3 million, or $1.27 per diluted share, for the same period in 2009.For the year ended December 31, 2010, consolidated net income was $170.1 million, or $5.67 per diluted share, compared to consolidated net income of $146.3 million, or $4.62 per diluted share, for the same period in 2009. Adjusted net income, a non-GAAP financial measure, for the three months ended December 31, 2010 was $43.6 million, or $1.57 per diluted share, compared to $35.5 million, or $1.11 per diluted share, for the same period in 2009.For the year ended December 31, 2010, adjusted net income was $160.5 million, or $5.35 per diluted share, compared to adjusted net income of $125.0 million, or $3.95 per diluted share, for the same period in 2009. Webcast Details We will host a webcast on February 2, 2011 at 5:00 p.m. Eastern Time to discuss fourth quarter and full year 2010 results.The webcast can be accessed live by visiting the “Investor Relations” section of our website at creditacceptance.com or by dialing 877-303-2904.Additionally, a replay and transcript of the webcast will be archived in the “Investor Relations” section of our website. 1 Consumer Loan Performance At the time the consumer loan is submitted to us for assignment, we forecast future expected cash flows from the consumer loan.Based on these forecasts, an advance or one-time payment is made to the related dealer-partner at a price designed to achieve an acceptable return on capital.If consumer loan performance equals or exceeds our original expectation, it is likely our target return on capital will be achieved. We use a statistical model to estimate the expected collection rate for each consumer loan at the time of assignment.We continue to evaluate the expected collection rate of each consumer loan subsequent to assignment.Our evaluation becomes more accurate as the consumer loans age, as we use actual performance data in our forecast.By comparing our current expected collection rate for each consumer loan with the rate we projected at the time of assignment, we are able to assess the accuracy of our initial forecast.The following table compares our forecast of consumer loan collection rates as of December 31, 2010, with the forecasts as of September 30, 2010, as of December 31, 2009, and at the time of assignment, segmented by year of assignment: Forecasted Collection Percentage as of Variance in Forecasted Collection Percentage from Consumer Loan Assignment Year December 31, 2010 September 30, 2010 December 31, 2009 Initial Forecast September 30, 2010 December 31, 2009 Initial Forecast 67.5% 67.5% 67.5% 70.4% 0.0% 0.0% -2.9% 70.5% 70.5% 70.4% 67.9% 0.0% 0.1% 2.6% 73.7% 73.7% 73.7% 72.0% 0.0% 0.0% 1.7% 73.0% 73.0% 73.1% 73.0% 0.0% -0.1% 0.0% 73.7% 73.7% 73.7% 74.0% 0.0% 0.0% -0.3% 70.2% 70.2% 70.3% 71.4% 0.0% -0.1% -1.2% 67.9% 67.9% 68.3% 70.7% 0.0% -0.4% -2.8% 69.9% 69.9% 70.0% 69.7% 0.0% -0.1% 0.2% 78.5% 78.0% 75.6% 71.9% 0.5% 2.9% 6.6% 2010 (1) 75.8% 75.6% - 73.6% 0.2% - 2.2% The forecasted collection rate for 2010 consumer loans as of December 31, 2010 includes both consumer loans that were in our portfolio as of September 30, 2010 and consumer loans assigned during the most recent quarter.The following table provides forecasted collection rates for each of these segments: Forecasted Collection Percentage as of 2010 Consumer Loan Assignment Period December 31, 2010 September 30, 2010 Variance January 1, 2010 through September 30, 2010 76.5% 75.6% 0.9% October 1, 2010 through December 31, 2010 73.6% - - Consumer loans assigned in 2002, 2003, 2008, 2009 and 2010 have performed better than our initial expectations while consumer loans assigned in 2001, 2005, 2006 and 2007 have performed worse.During the fourth quarter of 2010, forecasted collection rates increased for consumer loans assigned in 2009 and 2010, and were consistent with expectations at the start of the period for the other assignment years.During the year ended December 31, 2010, forecasted collection rates increased for consumer loans assigned in 2009 and 2010, decreased for 2007 consumer loan assignments, and were generally consistent with expectations at the start of the period for the other assignment years. Forecasting collection rates precisely at loan inception is difficult.With this in mind, we establish advance rates that are intended to allow us to achieve acceptable levels of profitability, even if collection rates are less than we currently forecast. The following table presents forecasted consumer loan collection rates, advance rates (includes amounts paid to acquire purchased loans), the spread (the forecasted collection rate less the advance rate), and the percentage of the forecasted collections that had been realized as of December 31, 2010.Payments of dealer holdback and accelerated dealer holdback are not included in the advance percentage paid to the dealer-partner.All amounts, unless otherwise noted, are presented as a percentage of the initial balance of the consumer loan (principal + interest).The table includes both dealer loans and purchased loans. 2 As of December 31, 2010 Consumer Loan Assignment Year Forecasted Collection % Advance % Spread % % of Forecast Realized (1) 67.5% 46.0% 21.5% 99.5% 70.5% 42.2% 28.3% 99.3% 73.7% 43.4% 30.3% 99.2% 73.0% 44.0% 29.0% 98.9% 73.7% 46.9% 26.8% 98.6% 70.2% 46.6% 23.6% 97.1% 67.9% 46.5% 21.4% 91.4% 69.9% 44.6% 25.3% 77.6% 78.5% 43.9% 34.6% 57.0% 75.8% 44.7% 31.1% 18.6% (1) Presented as a percentage of total forecasted collections. The risk of a material change in our forecasted collection rate declines as the consumer loans age.For 2007 and prior consumer loan assignments, the risk of a material forecast variance is modest, as we have currently realized in excess of 90% of the expected collections.Conversely, the forecasted collection rates for more recent consumer loan assignments are less certain as a significant portion of our forecast has not been realized. The spread between the forecasted collection rate and the advance rate declined during the 2004 through 2007 period as we increased advance rates during this period in response to a more difficult competitive environment.During 2008 and 2009, the spread increased as the competitive environment improved, and we reduced advance rates.In addition, during 2009, the spread was positively impacted by better than expected consumer loan performance.We increased advance rates during the last four months of 2009, the first quarter of 2010, and the fourth quarter of 2010.The decline in the spread for 2010 reflects these increases. The following table presents forecasted consumer loan collection rates, advance rates (includes amounts paid to acquire purchased loans), and the spread (the forecasted collection rate less the advance rate) as of December 31, 2010 for dealer loans and purchased loans separately.Payments of dealer holdback and accelerated dealer holdback are not included in the advance percentage paid to the dealer-partner.All amounts are presented as a percentage of the initial balance of the consumer loan (principal + interest). Consumer Loan Assignment Year Forecasted Collection % Advance % (1) Spread % Dealer loans 67.9% 45.8% 22.1% 70.5% 43.3% 27.2% 78.5% 43.5% 35.0% 75.7% 44.4% 31.3% Purchased loans 68.0% 49.1% 18.9% 69.0% 46.7% 22.3% 78.4% 45.5% 32.9% 76.1% 47.1% 29.0% The advance rates presented for each consumer loan assignment year change over time due to the impact of transfers between dealer and purchased loans.Under our portfolio program, certain events may result in dealer-partners forfeiting their rights to dealer holdback.We transfer the dealer-partner’s consumer loans from the dealer loan portfolio to the purchased loan portfolio in the period this forfeiture occurs. Although the advance rate on purchased loans is higher as compared to the advance rate on dealer loans, purchased loans do not require us to pay dealer holdback. 3 Consumer Loan Volume The following table summarizes changes in consumer loan assignment volume in each of the last eight quarters as compared to the same period in the previous year: Year over Year Percent Change Three Months Ended Unit Volume Dollar Volume (1) March 31, 2009 -13.0% -28.9% June 30, 2009 -16.2% -33.5% September 30, 2009 -5.7% -13.0% December 31, 2009 7.6% 5.9% March 31, 2010 11.2% 21.6% June 30, 2010 22.7% 42.2% September 30, 2010 26.9% 51.5% December 31, 2010 37.7% 66.9% Represents payments made to dealer-partners for advances on dealer loans and the acquisition of purchased loans.Payments of dealer holdback and accelerated dealer holdback are not included. Consumer loan assignment volumes depend on a number of factors including (1) the overall demand for our product (2) the amount of capital available to fund new loans and (3) our assessment of the volume that our infrastructure can support.Our pricing strategy is intended to maximize the amount of economic profit we generate, within the confines of capital and infrastructure constraints.Our success in renewing our debt facilities and securing additional financing during 2009 and 2010 positioned us to grow year over year unit volumes.During the last four months of 2009, the first quarter of 2010, and the fourth quarter of 2010, we increased advance rates, which had a positive impact on unit volumes.While the advance increases also reduced the return on capital we expect to earn on new assignments, we believe it is very likely the advance increases had a positive impact on economic profit.Unit volume for the one month ended January 31, 2011 increased by 35.8% as compared to the same period in 2010. The following table summarizes the changes in consumer loan unit volume and active dealer-partners: Three Months Ended December 31, % change Consumer loan unit volume 37.7% Active dealer-partners (1) 17.3% Average volume per active dealer-partner 17.6% Consumer loan unit volume from dealer-partners active both periods 21.6% Dealer-partners active both periods - Average volume per dealer-partners active both periods 21.6% Consumer loan unit volume from new dealer-partners 20.5% New active dealer-partners (2) 29.9% Average volume per new active dealer-partners -7.3% Attrition (3) -15.0% -25.4% Active dealer-partners are dealer-partners who have received funding for at least one dealer loan or purchased loan during the period. New active dealer-partners are dealer-partners who enrolled in our program and have received funding for their first dealer loan or purchased loan from us during the period. Attrition is measured according to the following formula:decrease in consumer loan unit volume from dealer-partners who have received funding for at least one dealer loan or purchased loan during the comparable period of the prior year but did not receive funding for any dealer loans or purchased loans during the current period divided by prior year comparable period consumer loan unit volume. 4 Consumer loans are assigned to us as either dealer loans through our portfolio program or purchased loans through our purchase program.The following table summarizes the portion of our consumer loan volume that was assigned to us as dealer loans: Three Months Ended December 31, Years Ended December 31, New dealer loan unit volume as a percentage of total unit volume 91.8% 90.8% 90.9% 86.6% New dealer loan dollar volume as a percentage of total dollar volume 90.3% 88.7% 89.1% 83.8% For the three months and year ended December 31, 2010, new dealer loan unit and dollar volume as a percentage of total unit and dollar volume, respectively, increased as compared to 2009 due to pricing and program enrollment changes we implemented in order to increase the profitability of the purchase program. As of December 31, 2010 and 2009, the net dealer loans receivable balance was 79.5% and 72.5%, respectively, of the total net loans receivable balance. 5 Adjusted Financial Results Adjusted financial results are provided to help shareholders understand our financial performance.The financial data below is non-GAAP, unless labeled otherwise.We use adjusted financial information internally to measure financial performance and to determine incentive compensation.The table below shows our results following adjustments to reflect non-GAAP accounting methods.Material adjustments are explained in the table footnotes and the subsequent “Floating Yield Adjustment” and “Program Fee Yield Adjustment” sections.Measures such as adjusted average capital, adjusted net income, adjusted net income per diluted share, adjusted net income plus interest expense after-tax, adjusted return on capital, adjusted revenue, operating expenses, and economic profit are all non-GAAP financial measures.These non-GAAP financial measures should be viewed in addition to, and not as an alternative for, our reported results prepared in accordance with GAAP. Adjusted financial results for the three months and year ended December 31, 2010, compared to the same periods in 2009, include the following: Three Months Ended Years Ended December 31, December 31, (In thousands, except per share data) % Change % Change Adjusted average capital $ $ % $ $ % Adjusted net income $ $ % $ $ % Adjusted interest expense after-tax $ $ % $ $ % Adjusted net income plus interest expense after-tax $ $ % $ $ % Adjusted return on capital % Cost of capital % % -6.8 % Economic profit $ $ % $ $ % GAAP diluted weighted average shares outstanding -12.6 % -5.3 % Adjusted net income per diluted share $ $ % $ $ % Economic profit increased 36.9% and 42.5% for the three months and year ended December 31, 2010, respectively, as compared to the same periods in 2009.Economic profit is a function of the return on capital in excess of the cost of capital and the amount of capital invested in the business.The following table summarizes the impact each of these components had on the increases in economic profit for the three months and year ended December 31, 2010, as compared to the same periods in 2009: Year over Year Change in Economic Profit Three Months Ended Year Ended (In thousands) December 31, 2010 December 31, 2010 Increase in adjusted return on capital $ $ Decrease (increase) in cost of capital ) Increase in adjusted average capital Increase in economic profit $ $ The increase in economic profit for the three months ended December 31, 2010, as compared to the same period in 2009, was primarily the result of an increase in our adjusted returns on capital and an increase in adjusted average capital.The increase in adjusted average capital was due to growth in the loan portfolio.The adjusted return on capital increased 140 basis points due to the following: · Operating expenses declined as a percentage of adjusted average capital as a result of lower loan servicing expenses, stock compensation expenses, sales tax expenses, and tax consulting expenses, partially offset by higher origination expenses.This decline positively impacted the adjusted return on capital by 110 basis points. · Loan yields positively impacted the adjusted return on capital by 110 basis points primarily due to forecasted collection rate improvements on loans assigned in 2009 and 2010. · A decline in net premiums earned negatively impacted our adjusted return on capital by 50 basis points, primarily due to a decline in the size of our reinsurance portfolio, which resulted from the termination of our arrangement with one of our third party insurers during the fourth quarter of 2009. 6 The increase in economic profit for the year ended December 31, 2010, as compared to the same period in 2009, was primarily the result of an increase in our adjusted return on capital which increased 310 basis points due to the following: · Loan yields positively impacted the adjusted return on capital by 260 basis points primarily due to forecasted collection rate improvements on loans assigned in 2009 and 2010 as well as higher yields on loans assigned during the last three quarters of 2009 and the first quarter of 2010. · Operating expenses declined as a percentage of adjusted average capital as a result of lower loan servicing expenses, stock compensation expenses, information technology support expenses, and legal expenses, partially offset by higher origination expenses.This decline positively impacted adjusted return on capital by 80 basis points. The following table shows adjusted revenue and operating expenses as a percentage of adjusted average capital and the percentage change in adjusted average capital for each of the last eight quarters, compared to the same periods in the prior year: Three Months Ended Dec. 31, 2010 Sept. 30, 2010 Jun. 30, 2010 Mar. 31, Dec. 31, Sept. 30, Jun. 30, Mar. 31, Adjusted revenue as a percentage of adjusted average capital 38.1% 38.0% 38.7% 37.8% 37.7% 36.6% 32.7% 30.7% Operating expenses as a percentage of adjusted average capital 9.5% 10.4% 9.3% 10.9% 11.2% 11.3% 10.7% 11.6% Adjusted return on capital 18.1% 17.4% 18.5% 17.0% 16.7% 16.0% 13.9% 12.0% Percentage change in adjusted average capital compared to the same period in the prior year 14.1% 8.7% 6.0% 1.4% -2.4% -3.0% 1.9% 15.2% The adjusted return on capital for the three months ended December 31, 2010, as compared to the three months ended September 30, 2010, increased 70 basis points primarily due to the following: · Operating expenses decreased as a percentage of adjusted average capital primarily due to higher software development costs during the third quarter of 2010, including the write-off of $0.9 million (after-tax) previously capitalized software development expenditures.This decline positively impacted adjusted return on capital by 60 basis points. 7 The following tables show how non-GAAP measures reconcile to GAAP measures.All after-tax adjustments are calculated using a 37% tax rate as we estimate that to be our long term average effective tax rate.Certain amounts do not recalculate due to rounding. Three Months Ended (In thousands, except per share data) Dec. 31, Sept. 30, Jun. 30, Mar. 31, Dec. 31, Sept. 30, Jun. 30, Mar. 31, Adjusted net income GAAP net income $ Floating yield adjustment (after-tax) Program fee yield adjustment (after-tax) 49 61 79 Loss (gain) from discontinued United Kingdom segment (after-tax) - - 25 5 ) 78 ) 11 Interest expense related to interest rate swap agreement (after-tax) - ) Adjustment to record taxes at 37% (1) 62 ) ) ) Adjusted net income $ Adjusted net income per diluted share $ Diluted weighted average shares outstanding Adjusted revenue GAAP total revenue $ Floating yield adjustment ) Program fee yield adjustment 77 97 Provision for credit losses ) 24 ) ) ) Provision for claims ) Adjusted revenue $ Adjusted average capital GAAP average debt $ GAAP average shareholders' equity Floating yield adjustment Program fee yield adjustment ) Adjusted average capital $ Adjusted revenue as a percentage of adjusted average capital % Adjusted interest expense GAAP interest expense $ Interest expense related to interest rate swap agreement - Adjustment to record taxes at 37% ) Adjusted interest expense (after-tax) $ 8 Three Months Ended (In thousands, except per share data) Dec. 31, Sept. 30, Jun. 30, Mar. 31, Dec. 31, Sept. 30, Jun. 30, Mar. 31, Adjusted return on capital Adjusted net income $ Adjusted interest expense (after-tax) Adjusted net income plus interest expense (after-tax) $ Adjusted return on capital (2) % Economic profit Adjusted return on capital % Cost of capital (3) % Adjusted return on capital in excess of cost of capital % Adjusted average capital $ Economic profit $ Operating expenses GAAP salaries and wages $ GAAP general and administrative GAAP sales and marketing Operating expenses $ Operating expenses as a percentage of adjusted average capital % Percentage change in adjusted average capital compared to the same period in the prior year % -2.4
